Citation Nr: 1710980	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1946 to February 1948 and from October 1950 to July 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2014 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that severed service connection for tinnitus.

At the Veteran's request, an October 2016 hearing at the RO was scheduled before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  However, on the scheduled date, the Veteran submitted correspondence withdrawing his appeal; thus, that hearing request is considered withdrawn as well.  See 38 C.F.R. §§ 20.204, 20.704 (2016)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

In October 2016 correspondence, prior to the promulgation of a decision in this appeal, the Veteran indicated he was withdrawing this appeal; consequently, there are no questions of fact or law remaining in this matter.  


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal; the Board resultantly has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, enhanced VA's duties to notify and assist a claimant in substantiating claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  But as the Veteran is withdrawing this appeal, there is no need to discuss whether there was compliance with these preliminary obligations.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter that, under 38 U.S.C.A. § 511(a), is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, the Veteran submitted October 2016 correspondence, prior to the promulgation of a decision in this appeal, indicating he is withdraw his appeal contesting the severance of service connection for tinnitus.  A subsequent March 2017 statement confirmed that intention and requested initiation of "appropriate dismissal action."  As such, the Board finds there is no allegation of factual or legal error remaining for appellate consideration.  Consequently, the Board has no further jurisdiction in this matter, and the appeal must be dismissed.



ORDER

The appeal is dismissed



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


